CARMAX REPORTS RECORD QUARTERLY EARNINGS Richmond, Va., September 22, 2009 – CarMax, Inc. (NYSE:KMX) today reported results for the second quarter ended August 31, 2009. § Net sales and operating revenues increased 13% to $2.08 billion from $1.84 billion in the second quarter of last year. § Comparable store used unit sales increased 8% for the quarter. § Total used unit sales rose 10% in the second quarter. § Net income increased to $103.0 million, or $0.46 per diluted share, compared with $14.0 million, or $0.06 per diluted share, earned in the second quarter of fiscal 2009. · In the second quarter of fiscal 2010, net income was increased by $0.10 per share for CarMax Auto Finance (CAF) favorable adjustments, primarily related to an increase in the fair value of retained subordinated bonds. · In the second quarter of fiscal 2009, net income was reduced by $0.08 per share for CAF unfavorable items, including increases in cumulative net loss assumptions, a reduction in the fair value of retained subordinated bonds and an increase in the discount rate. Second Quarter Business Performance Review Sales.“We are pleased to report healthy increases in both used and wholesale vehicle unit sales,” said Tom Folliard, president and chief executive officer.In part, the sales growth was the result of easier year-over-year comparisons; however, it also reflected improving customer traffic trends and an improvement in sales execution.While customer traffic in the second quarter remained slightly below the prior year level, it has steadily strengthened throughout the first half of the current fiscal year.The government’s CARS, or “cash for clunkers,” program resulted in a spike in traffic in late July and August.Similar to our experience with previous successful, broad-based new car incentive programs, we believe this program had a beneficial effect on our sales. The improvement in sales execution occurred despite a further tightening of CAF lending standards implemented at the start of this year’s second quarter.We believe several factors may have contributed to the improvement in the sales conversion rate, including the effects of our new sales training initiatives and increased inventory levels, as well as having a larger percentage of motivated buyers.We estimate the combined effect of the tightening in CAF lending standards in the second half of fiscal 2009 and in the current year adversely affected second quarter comparable store used unit sales growth by several percentage points.The current quarter tightening, which we expect to significantly reduce loss rates, was implemented to reduce the credit enhancements associated with future CAF securitizations. -more- CarMax, Inc.
